Title: To George Washington from William Livingston, 22 February 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Trenton [N.J.] 22d February 1780
          
          I am desired by a joint Resolve of both the Branches of the Legislature to write to your Excellency by Express requesting you to transmit to me for the use of the Legislature accurate Returns of the Troops now in the Service belonging or credited to the Quota of this State agreeably to the several Resolutions of Congress of the 15th of March last, & of the ninth ⟨da⟩y of February instant, that Measures may be taken to ⟨co⟩mpleat the Quota of Troops of this State. I have the honour to be with the greatest Esteem & Respect Dr Sir your Excellency’s most humble & most obedient Servant
          
            Wil: Livingston
          
        